UNITED STATES DISTRICT COURT
NORTHERN DIS'I`RICT OF MISSISSIPPI
GREENVILLE DIVISION

HELENA AGRI-ENTERPRISES, LLC APPELLANT
v. Civil No. 4:18-cv-00246-GHD
RICHARD J. YOUNG, JR. APPELLEE

 

MEMORANDUM OPINION

 

Helena Agri-Enterprises filed a motion for leave to appeal [3] the bankruptcy court’s
order denying summary judgment For the reasons set forth below, leave to appeal is
denied.

Appellee Richard Young filed for Chapter ll Bankruptcy in the United States
Bankruptcy Court for the Northern District of Mississippi. Helena filed a motion to
examine Young under Rule 2004 of the F ederal Rules of Bankruptcy Procedure. Shortly
after that examination, Helena filed a complaint seeking the bankruptcy court to declare
that Young’s debts to Helena were non-dischargeable under the ll U.S.C. § 523(a)(2)(B).

Helena then moved for summary judgment, asking the bankruptcy court to find that
there were no genuine issues of material fact that Young’s debts to Helena Were non-
dischargable. As evidence that there was no genuine issue of this fact, Helena submitted
testimony from Young that Helena obtained through the Rule 2004 examination. Young
did not object to the use of this testimony. However, the bankruptcy court still excluded
the evidence under the pending proceeding rule. This rule prohibits the use of Rule 2004
examinations to obtain evidence for adversarial proceedings in some instances. See In re
Washington Mut., Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009). The bankruptcy court then
concluded that Helena had failed to establish its summary judgment burden with respect to

the first of` four elements of a non-dischargeable debut under § 523(a)(2)(B). Because all

four elements were necessary, the court did not consider Whether Helena had met its burden
as to the other three elements. The bankruptcy court denied summary judgment

Helena then timely filed a motion for leave to file an appeal. Helene presents the
following question:

Whether the bankruptcy court erred in, sua sponte, applying the
“pending proceeding rule” rule to exclude the 2004 testimony of
Young, where there Was no pending proceeding at the time of the
examination; Young did not object to the use of the testimony and in
fact referenced in his response to the motion for summary judgment;
and Rule 2004 itself states that one purpose is to determine a debtor’s
right to a discharge

Standard for Leave to File an Interlocutory Appeal

Courts apply the standards of 28 U.S.C. § 1292(b), which governs interlocutory
appeals from a district court, to determine whether an interlocutory appeal from a
bankruptcy court order is appropriate. Matter of Magic Restaurants, Inc., 202 B.R. 24, 26
(D. Del. 1996). Under § l292(b), interlocutory appeals are appropriate when the subject
order: (1) involves a controlling question of laW; (2) the question must be one where there
is a substantial ground for a difference of opinion; and (3) an immediate appeal may
materially advance the ultimate termination of litigation. To certify an order for
interlocutory appeal, all three criteria must be met. Aparicio v. Swan Lake, 643 F.2d 1109,
1110 n.2 (5th Cir. Unit A Apr. 1981). Such appeals are “not favored” and courts should
“strictly construe statutes permitting them.” Thibodeaux v. Vamos Oil & Gas Co. , 487 F.3d
288, 292 (5th Cir. 2007) (citing Complaint Oflngram T owing Co., 59 F.3d 415, 515 (5th
Cir. 1995)).

Analysis

Interlocutory appeals are appropriate when the appeal “may materially advance the
ultimate termination of the litigation.” 28 U.S.C. § 1292(b). To determine whether the
appeal would materially advance the termination of the litigation “a district court is to

examine whether an immediate appeal would (1) eliminate the need for trial, (2) eliminate

complex issues so as to simplify the trial, or (3) eliminate issues to make discovery easier
and less costly.” Orson, Inc. v. Miramax Film Corp., 867 F.Supp. 319, 320 (E.D.Pa.1994)).

Helena has not established that interlocutory review of the bankruptcy court’s order
would materially advance the ultimate termination of the trial. First, a successful
interlocutory appeal would only require the bankruptcy court to consider the evidence
obtained from the Rule 2004 examination It would not, however, preclude the bankruptcy
court from determining, even with that evidence, that genuine issues of material fact still
existed with respect to the first element of non-dischargeability under § 523(a)(2)(B).
Moreover, the bankruptcy court did not determine whether there are genuine issues of
material fact as to the other three elements A successful appeal may still lead to the denial
of summary judgment, and to permit appeal would be to engage in piecemeal litigation

heavily disfavored by courts.

Conclusion

Helena fails to establish that an interlocutory appeal would materially advance the
ultimate termination of the litigation Accordingly, it’s motion for leave to appeal is denied.

An order in achance with this opinion shall issue.
This, the § %day of April 2019.

,</. alwaysc

SENIOR U.S. DISTRICT JUDGE

 

